19-23013-rdd     Doc 52     Filed 10/28/19     Entered 10/28/19 15:03:15         Main Document
                                              Pg 1 of 1




                     BACKENROTH FRANKEL & KRINSKY, LLP
                                   800 Third Avenue
                               New York, New York 10022
                                    (212) 593-1100

                                                      October 28, 2019
BY EMAIL
The Honorable Robert D. Drain
United States Bankruptcy Judge
United States Bankruptcy Court
300 Quarropas Street
White Plains, New York 10601-4140

               Re:     In re 53 Stanhope LLC, Case no. 19-23013

Dear Honorable Sir:

        I am writing in response to Brooklyn Lender’s letter regarding the Debtors’ objection to
Brooklyn Lender’s claims. Due to a calendaring error, I did not file the objection on Friday. On
Sunday, shortly after Mr. Fliman notified me that I had not filed the objection, I immediately filed
it. The objection is substantially similar to the (a) objection as contained in the Debtor’s draft
disclosure statement annexed to the Debtor’s September 5 reply to Brooklyn Lender’s disclosure
statement objection, and (b) the Debtor’s draft amended disclosure statement sent to Brooklyn
Lender for comment on October 11, 2019.

        At the September 9, 2019 hearing, the Court noted that Debtor could rely on such
objection in the draft disclosure statement as its objection or file a separate claim objection. The
Debtor stated that it would file a separate objection with substantially similar content for
procedural purposes.

        The October 16 scheduling order states that the Court “may” grant dismissal or sanctions
due to a violation of the order. Neither dismissal or sanctions is required. Here, my failure to file
on Friday was inadvertent, I corrected the mistake when I discovered it on Sunday, and the
contents of the objection are substantially similar to earlier filings as promised. The Debtors
respectfully submit, therefore, that neither dismissal nor sanctions are required or appropriate.

                                                      Respectfully Submitted,

                                                      s/Mark Frankel

                                                      Mark Frankel
